Citation Nr: 1433153	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy, associated with diabetes mellitus with erectile dysfunction, for the time period prior to April 29, 2011, and in excess of 20 percent from April 29, 2011.

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy, associated with diabetes mellitus with erectile dysfunction, for the time period prior to April 29, 2011, and in excess of 20 percent from April 29, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge (VLJ) from the Board at the RO in August 2011.  Transcripts of those hearings are of record.  

In November 2011, the Board remanded this matter for additional development.

In an August 2012 rating decision, the RO assigned 20 percent evaluations for the Veteran's service-connected right and left lower extremity diabetic peripheral neuropathy, each effective April 29, 2011.

The issue of entitlement to service connection for phlebitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a review of the claims file reveals that further development of the matters on appeal is necessary.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had VA examinations in May 2009 and December 2011 to evaluate the severity of his service-connected diabetes mellitus with associated complications of erectile dysfunction and bilateral lower extremity peripheral neuropathy.  In statements received in January 2014, the Veteran and his girlfriend reported that his diabetes mellitus and associated complications had gotten significantly worse since that time, with symptomatology of increased insulin intake, numbness in the hands, and numbness in his lower extremities with increased instability.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the Veteran's statement about the recent treatment and complications associated with his diabetes, the AOJ should arrange for the Veteran to undergo a VA examination(s) at an appropriate VA medical facility to determine the current extent and severity of his service-connected diabetes mellitus, erectile dysfunction, and bilateral lower extremity peripheral neuropathy.

The Veteran has also asserted that he has been unable to work since 2008 due to his service-connected diabetes mellitus and related complications.  In the December 2011 VA examination reports, the physician indicated that the Veteran's diabetes mellitus and bilateral lower extremity peripheral neuropathy impacted his ability to work.  The physician then simply indicated that the Veteran had retired in 2008 after working as a plumber for 40 years, was not receiving disability benefits from the Social Security Administration, and walked with a cane for balance due to numbness creating instability.   Based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of entitlement to a TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the cumulative evidence of record as well as the insufficient nature of the December 2011 VA physician's findings about the severity of the Veteran's disability and the impact on his ability to work, the Board finds that the AOJ should obtain a more comprehensive medical opinion to clarify whether the Veteran's service-connected diabetes mellitus, erectile dysfunction, and bilateral lower extremity peripheral neuropathy disabilities render him unable to secure or follow a substantially gainful occupation.

Finally, the Veteran submitted a statement in January 2014 indicating that he was receiving VA treatment for his service-connected diabetes mellitus and related complications at the Community-Based Outpatient Clinic (CBOC) in Port Charlotte, Florida.  However, as the record only includes treatment notes from that facility dated up to December 2011, additional records from that facility should be obtained.  The claims file also reflects that the Veteran has received VA medical treatment for his service-connected diabetes mellitus, erectile dysfunction, and bilateral lower extremity peripheral neuropathy from the VA Medical Center (VAMC) in St. Petersburg, Florida (Bay Pines VA Healthcare System) and the VA Outpatient Clinic (VAOPC) in Fort Myers, Florida; however, as the record only includes treatment notes from those facilities dated up to September 2012, additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected diabetes mellitus and associated complications (bilateral lower extremity peripheral neuropathy and erectile dysfunction) from the Port Charlotte CBOC for the period from December 2011 to the present and from the Bay Pines VAHCS and Fort Myers VAOPC for the period from September 2012 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA examination(s) to determine the severity of his service-connected diabetes mellitus, erectile dysfunction, and bilateral lower extremity peripheral neuropathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and all electronic records must be made available to the physician conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus, including specific discussion on whether control of the diabetes requires insulin, restricted diet, and regulation of activities (the avoidance of strenuous occupational or recreational activities).  The physician should also evaluate and discuss the severity of all related complications of diabetes mellitus, to include bilateral lower extremity peripheral neuropathy and erectile dysfunction.  

The physician must also clarify whether the Veteran's service-connected diabetes mellitus, erectile dysfunction, and bilateral lower extremity peripheral neuropathy disabilities render him unable to secure or follow a substantially gainful occupation.  Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA physician must fully address the extent of functional and industrial impairment due to the Veteran's service-connected diabetes mellitus, erectile dysfunction, and bilateral lower extremity peripheral neuropathy disabilities.  It is the physician's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities which include employment. 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The physician should acknowledge and discuss the findings contained in the December 2011 VA examination reports, to include findings concerning the impact of the Veteran's service-connected diabetes mellitus and diabetes-associated conditions on his ability to work.  Rationale for all requested opinions must be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the September 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

